      Case 1:14-cr-00117-SPW-TJC Document 251 Filed 06/29/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION

 UNITED STATES OF AMERICA,                          CR-14-117-BLG-TJC-2

                          Plaintiff,              ORDER CORRECTING
                                                  CLERICAL ERROR AND
            vs.                                   AMENDING JUDGMENT AND
                                                  TERMINATING PROBATION
 GERMAN COPPOLA,

                          Defendant.


       Before the Court is Defendant German Coppola’s Unopposed Motion for

Order Correcting Clerical Error and Amending Judgment and Terminating

Probation. (Doc. 250.) Good cause appearing, IT IS HEREBY ORDERED that

Defendant’s motion is GRANTED as follows:

       1.         The Court will make the following amendment to page 2 of the

Judgment (Doc. 193) to correct a clerical error: “The term of probation will be

inactive while the defendant is not residing in the United States” is amended to

“The term of probation will be unsupervised while the defendant is not residing in

the United States.” The Court will file an amended Judgment reflecting the

change.

///

///
    Case 1:14-cr-00117-SPW-TJC Document 251 Filed 06/29/20 Page 2 of 2



     2.    More than one year having passed since the date of original judgment,

Defendant’s term of probation is TERMINATED.

           DATED this 29th day of June, 2020.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
